Citation Nr: 1525352	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable initial evaluation for acne vulgaris.


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2007. 

This matter is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for acne vulgaris and assigned a noncompensable disability rating.

The claim was remanded in September 2014 for additional development.
FINDING OF FACT

The Veteran's acne vulgaris has been manifested by superficial comedones, papules, pustules, and cysts; the condition has not been manifested by deep acne.


CONCLUSION OF LAW

The criteria for an initial compensable rating for acne vulgaris have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code (DC) 7801, 7802, 7803, 7804, 7805, 7828 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the February 2008 rating decision on appeal granted service connection for acne vulgaris and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An October 2011 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while March 2013 and January 2015 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  The Veteran has not identified any evidence that remains outstanding.

The RO arranged for VA compensation and pension (C&P) examinations in November 2007, October 2012, and January 2015.  The examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and described the functional effects of his acne vulgaris.  However, the November 2007 and October 2012 VA examiner did not adequately discuss the Veteran's scarring.  The Board remanded the claim for any outstanding treatment records and for a new examination to address the inadequacies.  The RO associated VA treatment records with the record and the Veteran was afforded an examination in January 2015 for the Veteran's acne vulgaris and scarring.  On January 2015 VA examination, the VA examiner adequately discussed the Veteran's scarring and thus, it is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's acne has been evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7828, which contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck. A 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck. 38 C.F.R. § 4.118, DC 7828.  The Veteran's disability could also be rated as disfigurement of the head, face, or neck under DC 7800, or scars under DCs 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  Id.

The Veteran's acne is located on his back and shoulders, therefore, Code 7800 regarding disfigurement of the head, face, or neck is inapplicable and will not be further discussed. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. 
Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 (2008). 

The criteria under 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008 unless the Veteran requests review under the revised criteria. Here, the Veteran's initial service connection claim for acne (from which the initial rating action stems) was received in 2007 and review under the revised criteria has not been requested.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.  In any event, as applied to this case, the difference between the old and new versions of DC 7800 does not cause a different result, and DC 7828 relating to acne was not amended.

III.  Analysis

The VA treatment records from November 2007 through December 2014 do not show that the Veteran has received any VA treatment for his acne and they do not contain any relevant findings.  

In the instant case, on November 2007 C&P examination, the examiner noted that the Veteran did not have acne when he entered the Air Force, but developed acne on his back during service and it has continued at a moderate pace since.  The Veteran reported he never had any treatment.  The examiner noted that the Veteran "has a mild problem with acne on his back which is fairly quiescent.  There is some minor scarring."

On October 2012 C&P examination, the examiner noted that the Veteran had a skin condition and that the specific skin condition was superficial acne, including comedones, papules, pustules, and superficial cysts.  The examiner stated that the Veteran was diagnosed with acne on his upper back, shoulders, and axilla in 2007 during service.  The Veteran was prescribed topical medications, but the examiner noted they were ineffective, and in the past year the Veteran had not been treated with any topical  or oral medications.  He stated that the Veteran had occasional flare-ups, then they subsided, but they never completely subsided.  The examiner also noted that the Veteran did not have any scarring, skin neoplasms, or systematic manifestations.  Further the examiner stated that the when the acne flares up on the Veteran's shoulders and back, the Veteran is unable to lift weights or wear a backpack. 

On January 2015 C&P examination, the examiner noted that the Veteran had superficial acne and that it affected his body areas other than his face and neck, but he did not have systemic manifestations.  The examiner noted that the acne vulgaris has generally been quiescent since the Veteran's last October 2012 C&P examination, and that the Veteran had occasional minor flare-ups.  He also noted that the Veteran did not have any treatment for his acne in the past year.  Further, the examiner found that the Veteran did not have any complications due to his acne nor did his acne impact his ability to work. 

On January 2015 C&P examination for scarring, the examiner found that the Veteran had multiple, superficial, non-linear post-acne scars on his mid and upper back.  He noted that the approximate total area of the superficial non-linear scars were three square centimeters and that the Veteran did not have deep non-linear scars.  The examiner stated that the scars were not painful or unstable, and did not affect the Veteran's ability to work.

In this case, a compensable rating has not warranted under DC 7828. The Veteran's back acne has never been described as deep at any time during the appeal period.  Rather, his acne has been described as superficial, and not deep on November 2007, October 2012, and January 2015 VA examinations.  Specifically, the Veteran has not been shown to suffer from acne scars that are greater than one quarter inch or that are large, painful, or unstable.  Moreover, his predominant disability is superficial acne, not scarring.  Thus, a compensable rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since September 4, 2007, when service connection became effective, the Veteran's acne vulgaris has not warranted a compensable rating.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Extraschedular Evaluation

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The evidence in this case does not show that the Veteran has manifestations of the skin disability that are not contemplated by the rating criteria.  His disability is manifested by occasional, superficial acne flare ups covering his back and shoulders.  The rating criteria contemplate these symptoms.  See Diagnostic Codes 7801-7805, 7828.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008),







ORDER

An initial compensable rating for acne vulgaris is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


